Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 07, 2017

The Court of Appeals hereby passes the following order:

A16A1909. In the Interest of H. F. H. B., a child.

      We granted Lamonte Jennings’ application for discretionary review of the
juvenile court’s order terminating his parental rights to H. F. H. B.
      After reviewing the record in its entirety, we find no error in the juvenile
court’s decision. Thus, the application for discretionary review was improvidently
granted. Accordingly, Jennings’ appeal is dismissed. See Collier v. Dept. of Human
Resources, 196 Ga. App. 843, 844 (397 SE2d 632) (1990) (dismissing discretionary
appeal as improvidently granted where full consideration of the record revealed no
error in lower court’s ruling).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/07/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.